DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (CA 2981392) and in view of Matsuki (US 2008/0122989). 
Regarding claim 1, Norman et al. discloses in (Figs. 1 and 5), an aircraft seat [see the aircraft seats20a and 20b “occupied” or “unoccupied” as illustrated in Fig. 1 [0037-0039]] having: at least one voltage supply connection [see electrical power outlet 26 corresponding to the at least one voltage supply connection can be direct-contact electrical connectors/receptacles such as USB power/data connectors corresponds to the one voltage supply connection configured to supply voltage and/or data via branch line 30 and main line 18 to the portable electronic communications device 32 connected to the receptive outlet 26 and [0031-0032], [0034] and [0036-0038] assigned only to the aircraft seat [such that power outlet 26 “the one voltage supply connection” is assigned only to the aircraft seat 20a and 20b “occupied” or “unoccupied” as illustrated in Fig. 1 and [0027]] and/or at least one data connection [[(5c)]] assigned only to the aircraft seat [(see 20a and 20b and [[0027]); a voltage supply unit [see DC power supply 14 corresponding to the voltage supply unit and [0026]] which is assigned to the aircraft seat [see the aircraft seat 20a and 20b “occupied” or “unoccupied” as illustrated in Fig. 1 and [0026-0027]] and has a voltage input [see AC power source 16 in Fig. 1 which has a output that is connected to a voltage input of the DC power supply 14] for connection to an on-board voltage network of an aircraft [see AC power source 16 which receives voltage from a building/vehicle electrical [see 0026] or an on-board battery [0035]] and at least one voltage output [see DC power supply 14 having at least one voltage output connected to a power input end 18a and [0031]], each of which is connected to another of the voltage supply connections [see DC power supply 14 having at least one voltage output connected to a power input end 18 and 18a which is also connected to another of the respective voltage supply connections “power outlets 26” via the splitters 28 and branch lines 30]; a switching arrangement assigned only to the aircraft seat [see DC power supply 14 in Fig. 1 and Fig. 5 includes at least one switching arrangement “power switch 44” as well as additional power switches not shown can be located in the individual power outputs 26 and/or respective splitters 28, in addition  a step-down circuit not shown in the Figs. but located at either the electrical power output 26 or at the corresponding splitter 28 may also include a power switch corresponding to the at least one switching arrangement that is operable to energize and de-energize the electrical power output 26, see [0032-0033] and connected between the at least one voltage output [see DC power supply 14 having at least one voltage output connected to power input end 18 and 18a] and the at least one voltage supply connection and/or between the at least one data connection [see electrical power outlet 26 corresponding to the at least one voltage supply connection can be direct-contact electrical connectors/receptacles such as USB power/data connectors corresponds to the one voltage supply connection configured to supply voltage and/or data via branch line 30 and main line 18 to the portable electronic communications device 32 connected to the receptive outlet 26 and [0031-0032], [0034] and [0036-0038] and a data network [such that power/and or data can be provided in the network via the main line 18 and electrical data network 13 and [0026] and [0034]] and configured to selectively activate and deactivate each of the at least one voltage supply connection and/or each of the at least one data connection [see electrical power outlet 26 corresponding to the at least one voltage supply connection can be direct-contact electrical connectors/receptacles such as USB power/data connectors corresponds to the one voltage supply connection configured to supply voltage and/or data via branch line 30 and main line 18 to the portable electronic communications device 32 connected to the respective power outlet 26 by controlling the power switch 44 that is operable to energize and deenergize the electrical power output 26 and [0031-0034] and [0036-0038]]; a control unit  which is assigned only to the aircraft seat and is connected to the switching arrangement [see DC power supply and controller 14 in Fig. 5 comprises a BLE radio control 40 including a microprocessor  that communicates with a controller not shown that are associated with the electrical power output 26 that is operable to energize and de-energize the main line 18 via the power switch 44 “switching arrangement” and see [0035]].
Norman et al. does not disclose an infrared reading device which is connected to the control unit and is assigned only to the aircraft seat and configured to wirelessly receive infrared signals from an external infrared transmitting device; wherein the infrared reading device is configured to receive infrared signals from a predetermined group of predetermined infrared signals, and wherein the infrared reading device and the control unit are configured such a manner that the control unit can activate at least one of the voltage supply connections and/or at least one of the data connections by means of the switching arrangement, only in response to reception of one of the predetermined infrared signals, based on the basis of the received predetermined infrared signal.  
However, Matsuki in (Fig. 1) discloses an infrared reading device which is inherently connected to the control unit [see controller 17 which inherently comprises an infrared reading device that is within the controller 17] and is assigned only to the aircraft seat [the controller 17 is within the video/audio output unit (head unit) 1 which is assigned only to the vehicle] and configured to wirelessly receive infrared signals from an external infrared transmitting device [see remote control unit 4 corresponding to the “infrared transmitting device and [0017-0018], wherein the infrared reading device  is configured to receive infrared signals from a predetermined group of predetermined infrared signals [see controller 17 inherently comprising an infrared reading device is configured receive infrared signals from a predetermined group of predetermined infrared signals via the remote control unit 4 by the different signals represented by the control buttons pressed (via user) on remote control unit 4 to be received by the respective load, such as vehicle mounted speaker, monitor 5 or audio transmitter 6, and see [0017-0018], and wherein the infrared reading device and the control unit are configured such a manner that the control unit can activate at least one of the voltage supply connections  and/or at least one of the data connections by means of the switching arrangement, only in response to reception of one of the predetermined infrared signals, based on the basis of the received predetermined infrared signal [see controller 17 which inherently comprises a infrared reading device to read infrared signals received via remote control unit 4 is configured in a manner that the controller 17 can activate at least one data connections connected to respective loads, for example vehicle mounted speaker 7, monitor 5, and audio transmitter 6 by means of an switching arrangement via switches 14-16 in response to reception of one of the predetermined infrared signals represented by the control buttons selected by the user to send the audio/video “data” signal to operate the respective load, see [0017-0018].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to add an infrared reading device and control unit as taught by Matsuki and assigned it to the aircraft seat as taught by Norman et al. in order to provide a means for selectively operating at least one data connection externally for controlling the operation of the switching arrangement within the aircraft seat and provide entertainment to the user. In addition, by using an infrared sensor/control signal as taught by Matsuki versus the Bluetooth sensor/control signal as taught by Norman et al. in the aircraft seat arrangement may be preferred  way to enable devices connected to the aircraft seat arrangement because infrared connects on a one-to-one basis versus using a Bluetooth to enable the devices which will connect multiple devices at a given time which may not be preferred in the aircraft seating arrangement where the devices are connected to the voltage or data connection in order to conserve power and protect against any radio interferences.
Regarding claim 2, Norman et al. in view of Matsuki discloses the aircraft seat according to claim 1, in which each of the predetermined infrared signals in the predetermined group is assigned to another subset of the at least one voltage supply connection and/or of the at least one data connection, wherein the infrared reading device and the control unit are configured adapted in such a manner that, upon receiving one of the predetermined infrared signals, the control unit controls the switching arrangement in such a manner that the latter activates the voltage supply connection and/or data connection  assigned to the received infrared signal or the subset of the at least one voltage supply connection and/or of the at least one data connection assigned to the received infrared signal  [see Matsuki, Fig. 1 controller 17 which inherently comprises a infrared reading device to read infrared signals received via remote control unit 4 that is configured in a manner that the controller 17 can activate at least one data connections corresponding to the output terminals of the respective switches 14-16 connected to respective loads via some sort of connections terminals that provides the audio/video signals “data signals”, for the respective loads example vehicle mounted speaker 7, monitor 5, and audio transmitter 6 by means of the switching arrangement via control of the operated switches(s) 14-16 in response to reception of one of the predetermined infrared signals represented by the control buttons pressed “selected” by the user to send the audio/video “data” signal to operate the respective load, see [0017-0018].
Regarding claim 3, Norman et al. in view of Matsuki discloses the aircraft seat according to claim 2, in which each of the subsets is assigned to another functionality or another device which is inseparably connected to the voltage supply connections and/or data connections of the respective subset [see Matsuki, Fig. 1 wherein each of the subsets are represented by the selected output connection and terminal connected the respective loads 4-6 which has a different functionality and is a different load via the selected switching arrangement switch 14-16 via the user pressing a control button used on the remote control unit to send the predetermined infrared control signal to the controller 17 to select which switching arrangement 14-16 and load 4-6 is to be used by the user and provide the load with the video/audio “data signal” to operate the selected device to be used by the user. 
Regarding claim 4, Norman et al. in view of Matsuki discloses the aircraft seat according to claim 3, in which the functionalities and devices are selected from the group consisting of an on-board entertainment monitor, an audio output connection, a socket, a USB connection and a wireless power transmission device [see Matsuki, Fig. 1, on-board entertainment monitor 5, an audio output connection 6, and see abstract]].
Regarding claim 5, Norman et al. in view of Matsuki discloses the aircraft seat according to one of the preceding claim 1, in which the infrared reading device, the control unit and/or the switching arrangement is/are part of an integral unit, or in which the infrared reading device, the control unit and/or the switching arrangement is/are part of separate units [see Matsuki, Fig. 1.  controller 17 inherently comprising an infrared reading device which part of an integral unit of the control unit 17 and/or switching arrangement 14-16 is/are part of an integral unit within the entire video/audio output unit 1]. 
Regarding claim 6, Norman et al. in view of Matsuki discloses the aircraft  seat according to claim 1, in which the voltage supply unit has a voltage converter and/or a distributor [see Norman et al., Fig. 1,  DC power supply 14 corresponding to the voltage supply unit and [0026]].
Regarding claim 7, Norman et al. in view of Matsuki discloses the aircraft seat arrangement having a plurality of aircraft seats  according to claim 1, wherein each of the aircraft seats has the same voltage supply connections and data connections , the predetermined infrared signals in the predetermined group are identical for each of the aircraft seats in the aircraft seat arrangement, and the control unit is configured to react in a same manner to the reception of infrared signals from the predetermined group for all aircraft seats in the aircraft seat arrangement [see Norman et al., Fig. 1 discloses wherein each aircraft seat 20b has the same voltage supply connections 26 and data connections 26 and 0034-0036], and the Bluetooth control signals in the predetermined group are identical for each of the aircraft seats in the aircraft seat arrangement, and the control unit is configured to react in the same manner to the reception of controls signals from the predetermined group for all aircraft seats 20b in the aircraft seat arrangement 20b, see Fig. 5, BLE “Bluetooth” control radio signal used to control the power switch 44 in each of the identical aircraft seats 20b to enable or activate the power and/or data supplied to the respective power outlet 26].  Further, Matsuki in Fig. 1, discloses using an infrared reading device 17 as the control signal to active the data connections a-c via switches 14-15 connected to each individual device or load 5-7 by using predetermined infrared signals in the predetermined group by pressing control buttons on the remote control unit 4. 
Regarding claim 8, Norman et al. in view of Matsuki discloses an aircraft having an aircraft seat  according to claim 1  [see Norman et al., [0025], [0028] and [0039].
Regarding claim 9, Norman et al. in view of Matsuki discloses an aircraft according to claim 8, in which the voltage supply unit, the control unit and the switching arrangement for each of the aircraft seats are separate from any central control systems for controlling functions in a cabin of the aircraft [see Norman et al., DC power supply and controller 14 in Fig. 5 comprises a BLE radio control 40 including a microprocessor  that communicates with a controller not shown that are associated with the electrical power output 26 that is operable to energize and de-energize the main line 18 via the power switch 44 “switching arrangement”. The electronic data network 13 corresponds to the central control system for controlling functions in the cabin of the aircraft which is separate from the aircraft seats 20a, switching arrangement 44 and control unit 14 and see [0028], [0035]].
Regarding claim 10, Norman et al. in view of Matsuki discloses an aircraft having a seat arrangement according to claim 7 [see Norman et al., Fig. 1, 20b and  [see Norman et al., [0025], [0028] and [0039].
Regarding claim 11, Norman et al. in view of Matsuki discloses an aircraft according to claim 10, in which the voltage supply unit, the control unit and the switching arrangement for each of the aircraft seats are separate from any central control systems for controlling functions in a cabin of the aircraft [see Norman et al., DC power supply and controller 14 in Fig. 5 comprises a BLE radio control 40 including a microprocessor  that communicates with a controller not shown that are associated with the electrical power output 26 that is operable to energize and de-energize the main line 18 via the power switch 44 “switching arrangement”. The electronic data network 13 corresponds to the central control system for controlling functions in the cabin of the aircraft which is separate from the aircraft seats 20a, switching arrangement 44 and control unit 14 and see [0028], [0035]].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        5/7/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836